Case 1:20-cv-00250-DBH Document 24 Filed 12/14/20 Page 1 of 1    PageID #: 730




                    UNITED STATES DISTRICT COURT

                           DISTRICT OF MAINE


AMERICAN FIRE AND CASUALITY             )
COMPANY, ET AL.,                        )
                                        )
                       PLAINTIFFS       )
                                        )       CIVIL NO. 1:20-CV-250-DBH
V.                                      )
                                        )
WARREN PETTEGROW,        ET AL.,        )
                                        )
                       DEFENDANTS       )


         ORDER ON PLAINTIFFS’ PARTIAL MOTION TO DISMISS


     The plaintiffs’ partial motion to dismiss certain counterclaims is DENIED.

These arguments must await summary judgment or trial.

     SO ORDERED.

     DATED THIS 14TH DAY OF DECEMBER, 2020

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE
